Per Curiam.
At the return of cepi corpus as to one, it was at the plaintiff’s election to proceed against him exclusively, or to bring in the other by an alias against him only, and reciting the former writ and return, and having him also in court, to declare against both. But he could not proceed separately against the one, and also secure the responsibility of the other. Beside, the declaration is against but *450one, and the award is against both; an irregularity which is in every-way fatal.
Judgment reversed.